

117 HR 5202 IH: To require the Department of Defense to revise the system used for categorizing unmanned aircraft systems, and for other purposes.
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5202IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Bacon introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Department of Defense to revise the system used for categorizing unmanned aircraft systems, and for other purposes.1.Required revision of Department of Defense unmanned aircraft systems categorization(a)In generalThe Under Secretary of Defense for Acquisition and Sustainment shall initiate a process to review and revise the system used by the Department of Defense for categorizing unmanned aircraft systems, as described in Joint Publication 3–30 titled Joint Air Operations.(b)Required elements for revisionIn revising the characteristics associated with any of the five categories of unmanned aircraft systems in effect as of the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment shall consider the effect a revision would have on—(1)the future capability and employment needs to support current and emerging warfighting concepts;(2)advanced systems and technologies available in the current commercial marketplace;(3)the rapid fielding of unmanned aircraft systems technology; and(4)the integration of unmanned aircraft systems into the National Airspace System.(c)Consultation requirementsIn carrying out the review required under subsection (a), the Under Secretary of Defense for Acquisition and Sustainment shall consult with—(1)the Secretaries of the Military Departments;(2)the Chairman of the Joint Chiefs of Staff; and(3)the Administrator of the Federal Aviation Administration.(d)Report requiredNot later than March 1, 2022, the Under Secretary of Defense for Acquisition and Sustainment shall submit to the congressional defense committees, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report describing the results of the review initiated under subsection (a), any revisions planned to the system used by the Department of Defense for categorizing unmanned aircraft systems as a result of such review, and a proposed implementation plan and timelines for such revisions.